447 F.2d 496
UNITED STATES of Americav.James Richard SMITH, Appellant.
No. 71-1230.
United States Court of Appeals, Third Circuit.
Argued June 10, 1971.
Decided June 16, 1971.

Appeal from United States District Court for the Eastern District of Pennsylvania; John P. Fullam, Judge.


1
James W. Tracey, III, Wollman, Tracey & Schlesinger, Philadelphia, Pa., for appellant.


2
Richard R. Galli, Asst. U. S. Atty., Philadelphia, Pa. (Louis C. Bechtle, U. S. Atty., on the brief), for appellee.


3
Before STALEY and ADAMS, Circuit Judges, and GARTH, District Judge.

OPINION OF THE COURT
PER CURIAM:

4
Appellant was convicted of having refused to perform alternate civilian service at the Williamsport Hospital in lieu of military service. He had been classified 1-O by his local board despite his assertion of entitlement to a ministerial exemption.


5
Appellant asserts that there was no basis in fact for his 1-O classification and that the local board which classified him was composed of members from his county but that several members did not live within his area.


6
We have carefully considered each of appellant's arguments and find them to be without merit. See United States v. Tobias, 447 F.2d 227 (C.A.3, 1971).


7
The judgment of the district court will be affirmed.